Spoitokd, J.
The injunction sued out in this case was dissolved on account of the insufficiency of the affidavit.
The plaintiff made oath that “ the allegations contained in the petition, and which render an injunction necessary, are true.”
This is precisely such an affidavit as was held to be defective in the case of Ricard's Heirs v. Hiriart, in 5 L. R. 244.
The affidavit for an injunction should be positive and unequivocal. See Rice v. Walsh, 4 Ann. 346. Hebert v. Joly, 5 L. R. 52. Canal Bank v. Carriel, 3 Ann. 225.
We see no reason for overruling these decisions.
Judgment affirmed, with costs.